DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-18 and 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 21-22, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation "the first locking element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second locking element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-22 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2017/0127765, hereafter referred to as Betz ‘765. Regarding claim 13, Betz ‘765 discloses a belt buckle (10, 100) for a motor vehicle, comprising a belt buckle housing (12, 112, 18, 20, 118, 120) as well as a lighting unit (24, 124) present in the area of a tongue insertion opening (14, 114) and including a lamp (32, 132), a light conductor (26, 126) and a diffusor (58) assigned to the light conductor (26, 126), wherein a front panel (22, 122) surrounding the tongue insertion opening (14) is provided which limits the belt buckle (10,100) on the end face, and wherein the front panel (22, 122) is coupled to the belt buckle housing (12,112) via at least one detent mechanism (54, 162, para. #’s 68, 81, 83 and 105) such that the light conductor (26, 126) provided at least partially between the front panel (22, 122) and the belt buckle housing (12,112, 118, 120) and the diffusor (52, 58) provided between the front panel (22, 122) and the belt buckle housing are aligned (figures 7-9 and 14).
Regarding claim 14, the belt buckle (10) according to claim 13, wherein the detent mechanism (54, 162, 138) comprises at least one first detent element 54 and a first locking element (fig. 14) interacting with the first detent element (54).
Regarding claim 15, the belt buckle according to claim 14 wherein the front panel (12, 122) includes the at least one first detent element 54 and/or in that the belt buckle housing (12, 112) includes the first locking element (fig. 14).
Regarding claim 16, the belt buckle according to claim 14, wherein the at least one first detent element is a land having external teeth and/or in that the first locking element (first locking element is slit that receives projection 54, see fig 14) is formed by a slit receiving the first detent element 54.
Regarding claim 17, the belt buckle according to claim 14, wherein plural first detent elements (38, 138, 54, 162) and/or plural first locking elements are provided, in particular wherein the plural first detent elements (38, 138, 54, 162) are provided on at least one first side of the front panel (22, 122) and/or the plural first locking elements are provided on at least one first side of the belt buckle housing.
Regarding claim 18, the belt buckle according to claim 13, wherein the at least one detent mechanism comprises at least one second detent element (38, 138, 54, 162) and a second locking element (fig. 14, para. 85) interacting with the second detent element, in particular wherein the front panel (22, 122) includes the at least one second detent element (figures 7-9 and 14) and/or the belt buckle housing includes the second locking element.
Regarding claim 19, the belt buckle according to claim 18, wherein the second locking element is a land (fig. 14 and para. # 85) and/or in that the at least one second detent element is formed by a slit having internal teeth and receiving the second locking element.
Regarding claim 20, the belt buckle according to claim 18, wherein plural second detent elements (38, 138, 54, 162) and/or plural second locking elements (fig. 14 and para. # 85)) are provided, in particular wherein the plural second detent elements (38, 138, 54, 162) are provided on a second side of the front panel (22, 122) and/or the plural second locking elements are provided on a second side of the belt buckle housing.
Regarding claim 21, the belt buckle (10) according to claim 13, wherein the belt buckle housing (12, 112) is configured at least in two parts (18, 20, 118, 120), the first belt buckle housing part (18, 118) including at least the first locking element (54, 38, 138para. # 85), especially the first locking element and the second locking element.
Regarding claim 22, the belt buckle according to claim 13, wherein the front panel (12, 122) comprises an application surface (para. numbers 86 and 123), especially a chrome surface surrounding the tongue insertion opening (14, 114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875